OFFICE    OF THE   ATTORNEY    GENERAL OF TEXAS
                              AUSTIN




ZOnerable 8. D. Looney
Bfnmty Auditor
Bowl. Qotlntp
~prtxm, Texas
Dear Sir;




            That pooflon of yo




                                       a deiiaienay   basis.
                           ge Salary for 1940 wa6 &!ii340.I.rt
                            &SO.00 and ag extra Steno ic+z
                           d other 8xpenae or 0rrioe &27r,oa


         ‘Rimed upon the above faots, you wish to be adtlaed whe-
ther 01 not you would be in the x?i_ghtto approve suoh stefm tar
*he extra raise seked toiz in the- order.
                                                                        619




Bvnorsble J. D. Looney, pqze Z


          :i.a hwa d0terxincu POUiQ s'cunty's pv~uL2ition eccord-
inf to the 1240 Fmle.ml Cer,suv tc bo E5,244 lnbabltante.     .o-
tion 13 (a), srtlvle 391Ze, Vemon’li ~:imotatradCivil .5t;ituta::s,
vgpllv-ble to ovuutiva with g0pti.fth.3 0r 20,550 iah~b:ta~t~
of sorv, and leea than 190 000 Inhsbltnnts, vest8 vuthorlty
b the domBEiau?vner8*   00UPt tv sutborlee the szployment of a
8tenog.rapber tar the oounty  jade  vnd pny for mot: sexWoe
out ef tha ~ccaral find o? tte oounty to an mount     nvt to ex-
0-d Twelve hn2red (~12OC.00)Dollars per year.
                        your queution, it ia neeaamry to eon-
            In oumrcrrln~
rMer    oettain   postlcirkubi the bud&    1st ndopteff by ths 42nd
tr@lalaturr,Aote of 1931, Incorporated in Vernon*r &uxaatad
01~11 Citstctes ~8 Articrle6fWa-l-30.

            nrtiole #9e-11 of aaid Stat~*%xa,Ja    part proridcs;
           When thr bud@ be8 been Slnally ctpprove8by
       the oomGs810ner8t aourf, the badgot aa zqpwe& by
       the court shall be filed with the olerk of t&e county
       vourt, and tars8 lsviad vnly in avoordv~ne~therewfth,
        snd no exg8.ndltqre ie the fum3.q0r the wwnty rhall
        therssf%r k 788ae,6m0pt    In 8tPlot oorapllanve with
       r~thebudget 88 rrdopted by the Oourt. Exoept that
       mmrpc+nvy axpandltnras,is OBM of @me pablio
       nooweity, to met    unwuel end uaizressen vonditions
       whloh ovuld not, by resr8onably dflifpnt thought end
       ette::tion, h:ve been lnoluded in tha orl&se$ bud@.,
       say rro%Jt1ze to t&a0 bs RuthQrked aI) 5?aend!!ents
       to tCa ori&wil budget. In 111 oeavs rhcire wah
       a33ndwntu to the oripizwl bucket Is pnado, IP oopy
       of the order or the vuurti u8isndl~ the budgst  she11
       be riltrd wit& the alerk vr the oounty vomt, and a-
       t.:ahedto the bc&&et or~lnally   Ea;doptad.w
            The only way the oounty budpt *mapbe camendrdetter
it8 adoption is In atrlvt oomplfrjnoe with the above utstuto
;pro*fslon. ThZs doprtmmt ha6 vonsistsntly ruled that whet 71er
a   8ItuettLoala on6 whivb 0811be vla86~ified88 caneBmr$enQy Under
the bud@    Isr no s?8tv peszit the tmimiaaiontsrli’ VvUl’t to acaend
the bud@,   ia H qoastfoo of icOt pri~wlly tv be passed upon by
the ovsz3i~slon~rs~court. f&e Opinion0007, O-lOE3 end O-l/E&
&m3?ll I?plnlonReportiCT thv Attorney C4tneml for 1939, psgaos
8, 274 and ax, rermpmtive1y.
Honorable J. D. Looney, page 3
                                 (I


          The quoted statutory provision provldea that
no expenditure of the funds of the oounty shall be made
after the budget is finally approved and filed with the
clerk except in strict eomp~lance with the adopted budget.
Anexoeptlon to the foregoing la made, however, as to
vemergency expendltures.W
          In your letter of request, no amendment of
the budget Is shown to have been made to meet any suppos-
ed emergency nedessary to take oare of the proposed ln-
oreaaed expenditure a8 shown by the order raising the
stenographer's salary. Until such amendment is made,
no quesftlonof "emergency expendltures,a as defined in
the statute and neaessary to exist in order to support
an amendment, la raised.
          It is therefore the opinion of thla department
that a oounty auditor ha8 no authority to approve a claim
for an expenditure of county funds outside of and beyond
that fixed in the adopted budget exoept those under
*emergency expendlturesv authorlxed as amendments to the
original budget in compliance with Article 689a-11, Per-
non's Annotated Civil Statutes.
                                      Yours very truly
                                 ATTORNEYC-AI.,    OFTEXAS




WJRK:EF'